ORDER
PER CURIAM.
Defendant appeals from his conviction by a jury of the Class C felony of stealing more than $150 and the resultant sentence by the court of fifteen years as a persistent offender. He also appeals from the denial of his post-conviction motion pursuant to Rule 29.15. We find no error in either judgment and conclude that no precedential value would be served by an opinion. The parties have been furnished with a statement delineating our reasons for our result. Judgments are affirmed. Rule 30.-25(b) and Rule 84.16(b).